Citation Nr: 1415893	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for service-connected residuals of removal of the sesamoid bone of the right great toe.

3.  Entitlement to an increased evaluation for service-connected degenerative joint disease of the cervical spine. 

4.  Entitlement to an increased evaluation for service-connected residuals of a fracture of the lumbar spine.

5.  Entitlement to an increased evaluation for service-connected right knee disability.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).
7.  Whether a timely substantive appeal was received with respect to the issues listed on the February 2007 statement of the case (SOC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2008 rating decisions.   

Additionally, the Board notes that a February 2007 rating decision increased the evaluation assigned to the Veteran's service-connected PTSD to 10 percent, effective July 1, 2003.  The Veteran indicated in March 2007 that he disagreed with the February 2007 findings.  However, the issue of entitlement to an increased rating for PTSD was already being addressed simultaneously in a separate SOC at that time.  There can be only one valid notice of disagreement (NOD) as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or Board decision has been rendered in that matter, or the appeal has been withdrawn by the claimant.  Hamilton v. Brown, 4 Vet. App. 528 (1993) affd. Hamilton v. Brown, 39 F.3d 1574 (1994).  Therefore, an additional SOC is not required with respect to this issue based on the Veteran's March 2007 statement.

The Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304  (2013).

The United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran suggested in a March 2007 email that he was forced to quit his job due to his knee problems.  Accordingly, because the record has raised such a claim, the Board has characterized the issues on appeal as including a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

With respect to the issue of whether a timely substantive appeal was received with respect to the issues listed on the February 2007 SOC, the Veteran submitted a substantive appeal in April 2007 with regard to this SOC.  In May 2007, the Veteran was issued a letter indicating that this substantive appeal was not timely.  Subsequently, the Veteran and his representative submitted statements in May 2007 requesting that his appeal be accepted, as he resides in Australia and it takes 6 to 8 weeks for mail to travel to and from Australia.  No SOC was provided with respect to the timeliness issue.  See 38 C.F.R. § 19.34 (2013) (providing that the matter of whether a substantive appeal has been timely filed is an appealable issue, and that if a claimant or his representative protests an adverse determination with respect to timely filing, the claimant is to be provided a SOC).  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130  .

With regard to the remaining issues on appeal, in the December 2013 Appellant's Brief, the representative noted that VA examinations were last conducted in 2007 and 2008.  The representative suggested that these records do not demonstrate the current severity of the Veteran's service-connected disabilities and requested that the Veteran be provided current medical examinations. 

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As such, a remand is warranted in order to provide the Veteran with VA examinations to assess the current severity of his service-connected PTSD, residuals of removal of the sesamoid bone of the right great toe, degenerative joint disease of the cervical spine, residuals of a fracture of the lumbar spine, and right knee disability.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).

Additionally, upon remand, the RO/AMC should take this opportunity to obtain any and all pertinent medical records that have not yet been associated with the claims file.

In light of the Veteran's assertions regarding his employability, the Veteran should be provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
Further, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU.  The RO/AMC should also provide the Veteran with a notice letter detailing the requirements for establishing entitlement to an increased evaluation for service-connected residuals of removal of the sesamoid bone of the right great toe, as he was never provided with such.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of whether a timely substantive appeal was received with respect to the issues listed on the February 2007 SOC.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his claim for entitlement to an increased evaluation for service-connected residuals of removal of the sesamoid bone of the right great toe and with regard to his claim for entitlement to TDIU.

3. Request that the Veteran provide or identify the dates and facilities at which he has received any recent, pertinent medical treatment that is not already of record.  Provided that any necessary authorization forms are completed, attempt to obtain the identified records.  If, after making reasonable efforts to obtain any records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his PTSD.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addressing this matter, the examiner should also provide a Global Assessment of Functioning (GAF) score, along with an explanation of that score.  The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD.  Please provide the reasons behind all opinions expressed.  

5. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar and cervical spine disabilities.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar and cervical spine disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar and cervical spine disabilities under the rating criteria, to include the range of motion of the spine in degrees and the total duration of any incapacitating episodes.  The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   The examiner should also identify all neurological manifestations of the lumbar and cervical spine disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 
The examiner should comment on the functional impairment due to the service-connected cervical and lumbar spine disabilities on his employability.  

A clear rationale for all opinions should be provided.  

6. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of removal of the sesamoid bone of the right great toe.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's residuals of removal of the sesamoid bone of the right great toe under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

The examiner should comment on the functional impairment caused by this service-connected disability on his employability.  

A clear rationale for all opinions should be provided.  

7. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for the right knee, as well as whether the Veteran has experienced ankylosis, recurrent subluxation or lateral instability, dislocated or removed cartilage, locking, effusion, pain, impairment of the tibia or fibula, or genu recurvatum.  The examiner should comment as to whether the right knee exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  If it is not possible to provide this information without resorting to speculation the examiner should explain why.  

The examiner should comment on the functional impairment caused by the service-connected right knee disability on his employability.  

The complete rationale for any opinions expressed should be provided.

8. The Veteran should be afforded a VA examination to determine the effect of his service-connected left hip disability on his employability.  The usual procedures for an examination request for a Veteran residing in a foreign country should be followed.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the functional impairment caused solely by the service-connected left hip disorder on his employability.

A clear rationale for all opinions should be provided.

9. The RO/AMC must ensure that the development above has been accomplished and that the examination report or reports are adequate and responsive to the above.  Then, after conducting any additional development that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).  
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

